Order entered December 27, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01463-CV

      CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH AND CREDIT SUISSE
               SECURITIES (USA) LLC, Appellants/Cross-Appellees

                                                V.

                CLAYMORE HOLDINGS, LLC, Appellee/Cross-Appellant

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-07858-G

                                            ORDER
       Before the Court is appellee/cross-appellant’s December 20, 2016 unopposed third

motion for an extension of time to file appellee’s brief, cross-appellees’ brief, and reply briefs.

We GRANT the motion.

       We ORDER appellee’s and cross-appellees’ briefs be filed by January 18, 2017.

       We further ORDER the parties’ reply briefs be filed by March 10, 2017. No further

extensions will be granted absent extenuating circumstances.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE